DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claim 23 are moot because the claim was cancelled in view of the amendments filed on Dec. 17, 2020.

Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11, 13-15 and 17-22 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Dop (US 2011/0236332; published: Sept. 29, 2011; of record), as evidenced by Wacker (“Belsil® RG 100”, 2019; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dop is directed to cosmetic method for making-up and/or caring for keratin materials, whereby a cosmetic composition is applied to the keratin materials, in 
With regards to the instantly claimed water limitations, Dop teaches that the composition for making-up and/or caring for keratin materials (e.g. foundation) may be in various forms including emulsions such as an oil/water emulsion, wherein the aqueous phase is present in a range from 1% to 80% by weight, and more particularly from 10% to 45% by weight, relative to the total weight of the composition (limitation of instant claims 1, 14-15, 17 and 21; See entire ref., e.g., [0792], [0799] and [0805]).
With regards to the instantly claimed silicone elastomer resin, Dop teaches that the abovementioned composition comprises a siloxane resin comprising at least 80 mol% of units: M and Q units (limitation of instant claim 1; See entire ref., e.g., [0009]).  It is also noted that Dop teaches that the MQ resin can include T units (limitation of instant claim 1; [0067]). 
With regards to the instantly claimed silicone resin, Dop teaches wherein the abovementioned composition comprises a propyl silsesquioxane resin comprising at least 80 mol% of at least one T unit of formula R’SiO3/2, wherein R’ independently represents an alkyl group comprising from 1 to 8 carbons atoms, an aryl group, a carbinol group or an amino group, with the condition that at least 40 mol% of the R” groups are propyl groups (limitation of instant claims 1, 9 and 18; See entire ref., e.g., [0017]).

With regards to the coloring agent, Dop teaches wherein the abovementioned composition comprises pulverulent dyestuff that is chosen from pigments and/or pearlescent agents and wherein the dyestuff is present in the composition in a content ranging from 0.1-50% and preferentially ranging from 1-20% by weight, relative to the total weight of the composition (limitation of instant claim 1; [0120-0127]). Dop teaches that the pulverulent dyestuff that has been surface-treated with a hydrophobic agent can be chosen from pigments and/or pearlescent agents (i.e., reads on the newly added Markush grouping in instant claim 1: “pearling agent”) (limitation of instant claim 1; [0120], [0126] and [0128]). With regards to instant claims 4 and 20, Dop teaches that the composition according to the invention may also comprise at least one dyestuff that has not been surface-treated such as water-soluble dyestuffs or liposoluble dyestuffs, wherein the dyestuff may be present in the composition in a content ranging from 1% to 20% by weight ([0641-0647]). As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Dop teaches that the composition may comprise at least one volatile oil such as isododecane (limitation of instant claims 7-8; [0185]-[0189]).
With regards to instant claim 22, Dop teaches that the liposoluble film-forming polymer can be a compound that does not contain any polypropylsilsesquioxane; for 
With regards to instant claim 23, Dop teaches that the abovementioned pulverulent dyestuffs may be totally or partially surface-treated with a hydrophobic agent ([0130]) and more specifically, the composition can comprise dyestuffs that have not been surface-treated with a hydrophobic agent ([0166]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
With regards to the instantly claimed silicone elastomer resin, Dop teaches that the abovementioned composition comprises a siloxane resin comprising at least 80 mol% of units: M and Q units (limitation of instant claim 1; See entire ref., e.g., [0009]).  Dop teaches that elastomers of silicones with an MQ group, such as those sold by the company Wacker under the names Belsil RG100, RPG33 and RG80, and wherein said elastomers in combination with the resins according to the invention, can make it possible to improve the transfer resistance properties of the compositions containing them.  As evidenced by Wacker, Belsil RG 100 is dimethicone/vinyltrimethylsiloxysilicate crosspolymer in cyclopentasiloxane, which reads on instant claims 1 and 5-8.  Dop does not teach in a particular embodiment wherein the silicone elastomer resin (e.g., Belsil RG 100) is combined with the other claimed components (e.g., silicone resin comprising at least one T unit and a coloring agent), as required by instant claims 1 and 5-6.

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Dop et al. teach the incorporation of Belsil RG100, which is dimethicone/vinyltrimethylsiloxysilicate crosspolymer in cyclopentasiloxane as evidenced by Wacker.  As this is the same silicone elastomer resin as instantly claimed (see claims 1 and 5-6), the claimed properties must necessarily be present in the resin of Dop et al.  Therefore, in view of MPEP §2112, claim a new use for such known composition (e.g., moisturizing), which is inherently present in the prior art, does not necessarily make the claim patentable.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate the silicone elastomer resin (e.g., Belsil RG 100) in the compositions taught by Dop, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because such was taught by Dop and 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that the amendments dated Dec. 17, 2020 distinguish the coloring material in the invention compositions and indicate that such coloring material differs from that in Dop given Dop’s requiring the presence of a surface-treated pigment (Remarks: p. 6).
This is not found persuasive.  In response, and as indicated in the instant rejection:
“Dop teaches that the pulverulent dyestuff that has been surface-treated with a hydrophobic agent can be chosen from pigments and/or pearlescent agents (i.e., reads on the newly added Markush grouping in instant claim 1: “pearling agent”) (limitation of instant claim 1; [0120], [0126] and [0128]). With regards to instant claims 4 and 20, Dop teaches that the composition according to the invention may also comprise at least one dyestuff that has not been surface-treated such as water-soluble dyestuffs or liposoluble dyestuffs, wherein the dyestuff may be present in the composition in a content ranging from 1% to 20% by weight ([0641-0647]).”
Therefore, the teachings from the prior art teach the newly added limitations in instant claims 1, 4 and 20 and therefore, the instant rejection is proper. It is also noted that the amendment to claim 1 does not exclude surface-treated dyes, surface-treated nacreous pigments or surface-treated pearling agents due to the initial “comprising” language (open-ended). Furthermore, there is nothing in the specification that indicates that the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617